[Southern Union Letterhead] October 4, 2010 VIA EDGAR AND FACSIMILE Mr. H. Christopher Owings Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3561 Re: Southern Union Company – Request for Extension of Response Time to SEC Comment Letter dated September 20, 2010 Dear Mr. Owings: We refer you to the letter to Southern Union Company (the “Company”), dated September 20, 2010 (the “Comment Letter”), containing the comments of the Staff of the Securities and Exchange Commission to the Company’s Form 10-K for the fiscal year ended December 31, 2009 filed on March 1, 2010 and the Company’s Definitive Proxy Statement on Schedule 14A filed on March 26, 2010 (File No. 001-6407).Following-up on the conversation of our attorney with a member of your staff, we are writing to confirm that we have requested an extension to respond to the Comment Letter until October 18, 2010, as the Company needs additional time to formulate thorough responses to the Comment Letter. We appreciate the Staff’s cooperation in this matter. Please telephone me at (713) 989-7816, or our attorney, Seth Warner of Locke Lord Bissell & Liddell LLP at (202) 220-6921, with any additional questions or comments you may have. Very truly yours, /s/ Robert M. Kerrigan, III Robert M. Kerrigan, III Vice President, Assistant General Counsel and Secretary cc:Mr. Scott Anderegg (via facsimile) Securities and Exchange Commission Mr. George L. Lindemann Southern Union Company Via E-mail: swarner@lockelord.com Seth M. Warner Locke Lord Bissell & Liddell LLP
